MEMO OPINION
PER CURIAM:
Levi Campbell, an inmate of the Montana State Prison, appearing pro se, has filed a petition for a writ of habeas corpus.
Our records indicate that Campbell appealed his conviction to this Court and is represented by court-appointed counsel. Petitioner Campbell asserts he has “fired” his attorney, but said counsel appeared in this Court and argued the appeal on behalf of his client and the court is now considering the contentions raised by the appeal.
The Court does not accept pro se petitions from those who have counsel, as does this petitioner, and all pleadings must be filed by such counsel. While the petition was filed sometime ago this Court desired to hear the appeal argued before proceeding in this matter. It has now been argued, as before stated, and in due time a decision will be reached.
For these reasons the relief sought herein denied, and this proceeding is dismissed.